               Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

SOUTH TEXAS ELECTRIC                                     §
COOPERATIVE, INC.                                        §
         Plaintiff,                                      §
                                                         §
vs.                                                      §             NO. 5:20-cv-00123
                                                         §
CG POWER SYSTEMS CANADA, INC.,                           §
PTI MANITOBA, INC., PTI HOLDINGS                         §
CORP., PARTNER TECHNOLOGIES,                             §
INC.                                                     §
           Defendants.                                   §



                                         NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, DEFENDANTS PARTNER TECHNOLOGIES INCORPORATED1

AND PTI MANITOBA INC. 2 (collectively, “PTI”) and file this Notice of Removal, pursuant to

28 U.S.C. §§ 1441 and 1446, removing the above-captioned case to the United States District

Court of the Western District of Texas, San Antonio Division:

                    I.         STATEMENT OF GROUNDS FOR REMOVAL

        1.       On November 6, 2019, Plaintiff South Texas Electric Cooperative (“Plaintiff”),

commenced an action in the 81st Judicial District of Karnes County, Texas by filing Plaintiffs’

Original Petition and Requests for Disclosures captioned “Cause No. 19-11-00304, South Texas

Electric Cooperative, Inc v. CG Power Systems Canada, Inc., PTI Manitoba, Inc., PTI Holdings

Corp., and Partner Technologies, Inc.” (“Petition”). Plaintiff alleges that it contracted with Co-

Defendant CG Power Systems Canada Inc. (“CG Power”), for CG Power to provide three

1
  This entity was abbreviated in the pleading as Partner Technologies, Inc. Partner Technologies Incorporated and
Co-Defendant PTI Manitoba Inc. were amalgamated into PTI Transformers Inc.
2
  PTI Manitoba Inc. does not bear a comma between “Manitoba” and “Inc.”
              Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 2 of 8




transformers, one of which failed within a five year minimum guarantee period. Plaintiff also

alleges that PTI Manitoba, Inc., PTI Holdings Corp., and Partner Technologies, Inc. acquired CG

Power.

         2.    The state court action is one over which this Court has original jurisdiction under

the provisions of 28 U.S.C. § 1332, and may be removed to this Court pursuant to the provisions

of 28 U.S.C. § 1441(b), in that it is a civil action wherein the matter in controversy exceeds the

sum or value of $75,000.00, exclusive of interest and costs, and diversity of citizenship exists

between the properly joined parties, which is apparent from the Petition, which names only

Canadian entities as defendants.

              II.       PROCEDURAL REQUIREMENTS FOR REMOVAL

         3.    Upon filing this Notice of Removal of the cause, PTI gave written notice of the

filing to the Plaintiff and Plaintiff’s counsel as required by law. A copy of this Notice is also

being filed with the clerk of the Court in Karnes County, Texas where this cause was originally

filed. A copy of all processes, pleadings, and orders are included with this notice pursuant to 28

U.S.C. § 1446(b).

         4.    Removal is timely as PTI Manitoba Inc., the first defendant to be served, received

the Petition and summons on January 9, 2020, which is less than 30 days before the filing of this

Notice of Removal. 28 U.S.C. § 1446(b).

         5.    In accordance with 28 U.S.C. § 1446(a), an index of all documents filed with this

Notice is attached as Exhibit 1. All executed process in the case, any pleadings, and any orders

signed by the state judge in the state court action with Cause No. 19-11-00304 are attached as

Exhibit 2; a copy of the docket in the state court action with 19-11-00304 is attached to this

Notice as Exhibit 3; and a list of all counsel of record, including addresses, telephone numbers,

and parties represented in the state court case is attached as Exhibit 4.
                                                  2
              Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 3 of 8




        6.         Pursuant to 28 U.S.C. § 1446(d), PTI will file a Notice of Filing of Removal with

the state court.

        7.         Pursuant to Federal Rule of Civil Procedure 11, undersigned counsel certifies that

he has read this Notice of Removal, that to the best of his knowledge, information, and belief,

formed after a reasonable inquiry, it is well-grounded in fact and is warranted by existing law or

good faith argument for the extension, modification, or reversal of existing law, and that it is not

interposed for any improper purpose.

        8.         All properly joined and served Defendants join this pleading and/or consent to the

removal of this action. See Notice of Consent to Removal, infra at page 6. Consent from PTI

Holdings Corp. is not necessary because it has not yet been properly served, but that entity

consents to removal as well. See Notice of Consent to Removal, infra at page 7; see also Getty

Oil Corp., Div. of Texaco, Inc. v. Ins. Co. of N. Am., 841 F.2d 1254, 1262-63 (5th Cir. 1988)

(“[A]ll defendants who are properly joined and served must join the removal petition[]”)

(emphasis added); see also KLN Steel Prods. Co. v. CNA Ins. Cos., No. SA-06-CA-0709-XR,

2006 U.S. Dist. LEXIS 80879, at *6 (W.D. Tex. Nov. 6, 2006) (“All properly joined defendants

must join in the removal or the petition is defective. . . . Joinder is not required of defendants

who have not been served at the time the notice of removal is filed[]”); Milstead Supply Co. v.

Cas. Ins. Co., 797 F. Supp. 569, 573 (W.D. Tex. 1992) (“[T]his Court holds joinder in or consent

to the removal petition must be accomplished by only those defendants: (1) who have been

served; and (2) whom the remaining defendant actually knew or should have known had been

served[]”).

                                        III.       VENUE

        9.         Venue is proper pursuant to 28 U.S.C. § 1446(a) because this district and division

embrace the county where the removed action was pending at the time of removal.
                                                   3
             Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 4 of 8




                                      IV.        PARTIES

       10.        According to the Petition, Plaintiff is a Texas corporation doing business in the

state of Texas.

       11.        The Petition also alleges that all defendants are foreign corporations located in

Canada.

       12.        Defendant PTI Manitoba, Inc. was a Canadian corporation with its principal place

of business in Canada, and was amalgamated into PTI Transformers Inc., which is also a

Canadian corporation with its principal place of business in Canada. PTI Manitoba, Inc. was

served with the citation and petition pursuant to article 5 of the Hague Convention, via a Request

for Service Abroad of Judicial or Extrajudicial Documents, which was directed to the Manitoba

Department of Justice, and then service was accepted on behalf of this entity by attorney Jody

Langhan on January 9, 2020.

       13.        Subsequently, Defendant Partner Technologies Incorporated was served at 1155

Park Street, Regina, Saskatchewan, Canada S4N 4Y8. Partner Technologies Incorporated does

not contest the method of service.          Partner Technologies Incorporated was a Canadian

corporation with its principal place of business in Canada, and was amalgamated into PTI

Transformers Inc., which is also a Canadian corporation with its principal place of business in

Canada.

       14.        The pleading alleges that Defendant PTI Holdings Corp., which has not yet been

properly served, is a Canadian corporation.

       15.        Defendant CG Power is a Canadian corporation with its principal place of

business in Canada. Upon information and belief, an individual listed as a director of CG Power

was served at his home, and CG Power does not contest that it has been served with the Petition.



                                                  4
              Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 5 of 8




                                V.        PLAINTIFFS’ ALLEGATIONS

        16.        Plaintiff alleges that it entered into a contract with CG Power to purchase three

transformers, and that the contract guaranteed the transformer for a five-year period, during

which STEC could reject the transformer for certain reasons. Plaintiff alleges that it discovered

one of the three transformers had failed and sustained material damage and thus notified

Defendants it was rejecting the transformer, demanding Defendants repair or replace the

transformer. Plaintiff alleges Defendants did not do so. Plaintiff has alleged causes of action for

strict liability, negligence, breach of express warranty, breach of contract, and breach of the

implied warranty of merchantability, seeking $1,934,412.79 in damages in this lawsuit, plus

interest, attorneys’ fees, and costs.

                               VI.        AMOUNT IN CONTROVERSY

        17.        The amount in controversy, as alleged in the pleading, exceeds $1.9 million.



        WHEREFORE, PREMISES CONSIDERED, Defendants PTI MANITOBA, INC. and

PARTNER TECHNOLOGIES INCORPORATED pray that upon final hearing hereof,

Plaintiffs take nothing by reason of this suit and that Defendants go hence without delay, and for

such other and further relief, both general and special, legal and equitable, to which they may be

justly entitled.




                                                   5
Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 6 of 8
            Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 7 of 8




                           Notice of Consent to Removal (Cont’d)


                                                    Authorized Signatory
My name is _________________________.
              James Commodore                  I am _____________ at Defendant CG Power
Systems, Inc. and have the authority to consent to removal on its behalf. I certify that I have
reviewed the above pleading and consent to the removal of this lawsuit.



Signed: ___________________         Dated: __________________
                                           2/3/2020




                                                7
            Case 5:20-cv-00123 Document 1 Filed 02/03/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I certify that on the 3rd day of February, 2020, a true and correct copy of the
foregoing instrument was served upon all counsel of record, pursuant to the Texas Rules
of Civil Procedure, by email, electronic e-service, fax or certified mail, as follows:

Hobart M, Hind, Jr.
Butler Wiehmuller Katz Craig, LLP
18383 Preston Road, Suite 400
Dallas, Texas 75252

                                                  __Greg C. Noschese__________________
                                                  Greg C. Noschese




                                              8
